Citation Nr: 0527654	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury, status post right total knee replacement (TKR).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel
INTRODUCTION


The veteran served on active duty from March 1959 to March 
1961 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a June 2003 rating decision by the RO 
in Reno, Nevada.  A personal hearing was held before the 
undersigned Veterans Law Judge at the RO (i.e. a Travel Board 
hearing) in May 2005.  A transcript of the hearing is of 
record.  


FINDING OF FACT

A chronic right knee disability is not shown to have 
originated in service or until many years after service, and 
is not otherwise related to service. 


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated by military service, nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. §§ 3.102, 3.159 (c)-(d) (2005).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005). 

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence needed to substantiate his claim. The veteran 
was provided with a copy of the rating decision noted above, 
a March 2004 statement of the case, and a supplemental 
statement of the case dated in January 2005.  In addition, he 
was furnished a VCAA letter in December 2002, as well as 
another letter in November 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.

In addition, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  In December 2002, February 2003 and November 
2004 letters, the RO requested that the veteran submit all 
records related to treatment for his claimed right knee 
disability during service and he was advised of alternative 
evidence he could submit to support his claim of service 
connection.  The veteran was requested to specifically 
identify the dates of medical treatment during service and 
after service and the specific location of treatment for the 
condition he sought disability compensation as well as his 
rank and organization at the time of treatment.  He was 
specifically requested to complete VA Form 21-4142, 
Authorization for Release of Information, so that the RO 
could assist him with obtaining medical records from private 
facilities.  However, the veteran never provided this 
information.  All available and identified records have been 
obtained and associated with the claims folder.  Thus, the 
Board finds that the aforementioned correspondences informed 
the veteran of the evidence he was responsible for submitting 
and what evidence VA would obtain in substantiating his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board finds that the veteran was informed that he could 
submit any records in his possession pertaining to his claim.  
See 38 C.F.R. § 3.159(b) (2005).  Moreover, the veteran and 
his representative have submitted numerous written statements 
during the course of the appeal.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA examination report, and assertions made 
by the veteran in support of his claim.  
The most recent VA examination was conducted in May 2003 in 
which the examiner noted reviewing the veteran's claims file 
and provided a detailed discussion of the basis for his 
opinions in the examination report.  The Board has reviewed 
the veteran's objection that no weight should be given to the 
examiner's opinions from the May 2003 VA examination (see 
p.16 hearing transcript).  However, the Board finds that the 
examination report is adequate for VA purposes, particularly 
when viewed in conjunction with all the evidence of record.  

Finally, the veteran testified at a May 2005 Board hearing.  
At the beginning of the hearing, the veteran's representative 
requested that the record be held open for 60 days in order 
to obtain additional evidence.  Despite the fact that the 
record was kept open for 60 days, the veteran did not submit 
or adequately identify any additional medical treatment 
records.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).




Applicable Laws and Regulations 

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1131, 1137 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection requires 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2005).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when the 
disability in question is manifested to a compensable degree 
within a year after separation from active duty. 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A veteran will be considered to have been in sound condition 
when examined for service, except as to defects noted at 
entrance into service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304 (2005).  In this case, despite references in 
the service medical records to a pre-existing knee injury, 
since a right knee condition was not noted on induction 
examination in April 1958, the Board finds that the 
presumption of soundness applies.

Evidence and Analysis

The Board has an obligation to provide sufficient bases and 
rationale for its decision.  However, it is not required to 
discuss in detail each and every piece of evidence in the 
claims folder.  The evidentiary record contains significant 
documentation that is duplicative and redundant.  
Accordingly, the Board summarizes as appropriate the evidence 
specific to the claimed right knee disability.

The veteran's service medical records (SMRs) reflect that on 
pre-induction medical examination in April 1958, the 
veteran's lower extremities were listed as normal.  In May 
1960, the veteran stated that he twisted his leg and his knee 
gave way while running.  He was diagnosed with strain of the 
medial collateral ligament that resolved a few days later.  A 
June 1960 SMR noted that the veteran's right knee was 
slightly swollen and the impression was joint effusion.  In 
July 1960, an examiner noted that initial trauma to the right 
knee occurred two years prior to military service and the 
veteran's history was suggestive of a meniscal injury.  

An October 1960 SMR reflects right knee effusion, minimal, 
secondary to jumping in and out of a truck while on field 
duty.  The veteran was admitted to the dispensary for five 
days and discharged with one-week light duty.  In November 
1960, the veteran continued to complain of locking and 
buckling of the right knee.  He was admitted to the Army 
Hospital with chronic knee effusion secondary to trauma.  

In a December 1960 Army Hospital summary, the veteran 
reported that he first had pain with his right knee following 
a game of tug-of-war in 1958.  An x-ray study of the knee was 
negative for any abnormalities.  By the end of two weeks, his 
effusion had completely disappeared and he was discharged 
from the hospital with a temporary profile.  The diagnosis 
was derangement, internal bones of the right knee, with 
effusion and possible meniscus damage. A December 1960 
separation noted that his right knee was slightly larger than 
the left with no effusion.   

SMRs in January and February 1961 reflect complaints of 
persistent right knee trouble.  Examinations revealed no 
effusion, with full flexion and extension.  A May 1962 
separation examination reported the lower extremities to be 
normal.   

The first post service medical record of a right knee 
condition was an operation report dated in April 1999.  The 
veteran was diagnosed with severe degenerative joint disease 
of the right knee and he underwent a right TKR.  An opinion 
regarding the etiology of the veteran's right knee condition 
was not provided.
 
In a May 2003 VA examination report, the VA examiner noted 
that the veteran reported that he incurred a right knee 
injury from falling off an armed personnel carrier in 1961.  
The veteran said he returned to full duty without 
restrictions and he had no further treatment directed towards 
his right knee during the service.  He claimed that after 
service he was first seen by a private doctor in 1971 for 
treatment of a torn meniscus and two years later for 
arthritis.  He denied any post-service knee injury.  The 
examiner diagnosed right total knee [replacement], well 
placed with mild limited motion. 

The examiner commented that the 1961 right knee injury 
described by the veteran was apparently not severe enough of 
a knee jerk to cause a significant tear of the meniscus in 
that the veteran had no further treatment directed towards 
the right knee for approximately nine years after the claimed 
injury.  The period of right knee use during the course of 
military service in 1992 (sic) demonstrated no significant 
knee problems that could be attributed to the claimed 1961 
right knee injury either.  The examiner opined that the 
veteran's development of a torn medial meniscus and eventual 
severe osteoarthritis, which required arthroscopic 
debridement followed by a total knee prosthesis many years 
ago was unrelated to any injury during the course of the 
veteran's military service.  In addition, the examiner opined 
that the veteran's "eventual osteoarthritis of the right 
knee that required a total knee prosthesis would have 
occurred with his advancing age even after military service 
of a claimed incident in 1961."  

At a December 2003 RO hearing, the veteran testified that the 
right knee injury did not require a right total knee 
replacement, but that it contributed to the eventual 
resolution.  He also contended that he had problems with his 
right knee until he was discharged.  He testified that during 
the recent VA examination, he discussed his in-service injury 
with the examiner at length.  The veteran's representative 
contended that based on the veteran's fall, he could claim 
aggravation under 38 C.F.R. § 3.306.    

At the May 2005 Board hearing, the veteran reiterated the 
details of his right knee injury in service.  He testified 
that until he was discharged in August 1962, his knee would 
swell and blow up and would put him out of commission for a 
day or two (see p. 5 of hearing transcript).  When he left 
the service in August 1962, the condition of his right knee 
was pretty good (see p. 12 of hearing transcript).  The 
veteran testified to a pre-service knee injury incurred from 
tug of war, which appeared to result in a sprain or strain.  
He treated the injury with ice and it went away; it was a 
fairly minor event.   He testified that from 1962 to 1971, 
his knee deteriorated, including periods of swelling and 
discomfort requiring the assistance of a cane or a crutch, 
but he stated that it was manageable.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence of record indicates that the veteran sustained a 
right knee injury in October 1960, during service.  However, 
no radiological abnormality was identified, and the related 
pain and effusion was resolved as there was no further 
treatment in service after February 1961.  The veteran's 
separation medical examination in May 1962 was negative for a 
right knee condition.  The first post-service record of a 
right knee disability was not until April 1999, some 35 years 
after the veteran's discharge from service.  Even with 
service medical records showing an in-service right knee 
injury, there has been no showing of a continuity of 
symptomatology since the veteran's discharge from service.  
38 C.F.R. § 3.303(b) (2005).

In the May 2003 VA examination report, the examiner noted 
reviewing the veteran's complete claims file, which included 
the veteran's medical history and in-service right knee 
injury.  The examiner provided a detailed basis for his 
conclusion that the veteran's development of a torn medial 
meniscus and eventual severe osteoarthritis that led to the 
1999 right TKR was unrelated to any injury during the course 
of the veteran's military service.   In addition, the 
examiner indicated that the veteran's right knee 
ortheoarthritis developed naturally.  This opinion was based 
on a thorough review of the veteran's medical history and was 
consistent with the evidence in its entirety.   As such, the 
Board finds this medical opinion of great probative 
significance.  In summary, the veteran's right knee injury, 
before or during service, was an acute and transitory 
condition, too remote in time to bear a relation to a right 
knee disability first documented in April 1999.   

The Board observes that the veteran has presented no 
contradictory medical evidence to rebut the examiner's 
opinions.  In fact, there is a total absence of competent 
evidence establishing a nexus between any existing right knee 
condition and the veteran's military service or any event 
thereof.  In this regard, the Board notes that the veteran 
was afforded ample opportunity of submit private medical 
records of treatment he claims to have received since 
service, which might tend to establish chronicity of knee 
pathology or a nexus between current disability and events in 
service.  He has not done so.  Inasmuch as such linking 
evidence is lacking, it is found that a preponderance of the 
evidence is against entitlement to service connection for a 
right knee condition on a direct basis.  Additionally, 
because the earliest evidence of arthritis of the right knee 
is dated decades after discharge from service, presumptive 
service connection is not possible.  Accordingly, the appeal 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

Service connection for a right knee disability, status post 
right total knee replacement, is denied.




	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


